Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The Applicants’ Drawings filed on November 8, 2019 have been approved by the U. S. examiner.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The international examiner has offered at least KR 2009 0 003 314 as an alleged inventive step “Y”-type reference in the International Search Report associated w/ PCT/KR2018/005393 (i. e. the Applicants’ parent application).  This KR 2009 0 003 314 reference describes a method and system for reducing the “dead space” within an exhaust gas purification device that is located between the bottom of what appears to be a (mist?) eliminator and the bottom of the gas purification device (that is directly underneath this (mist?) eliminator) by providing a liquid level sensor that operates a valve that automatically controls the level/volume of liquid present in that space that is between the bottom of the gas purification device and this (mist?) eliminator to a constant level/quantity.  By selectively keeping the quantity/level of that liquid at a desired and select level, the inventors associated w/ this KR 2009 0 003 314 found that the empty “dead” space located between the bottom of the gas purification device and the bottom of the (mist?) eliminator can be minimized and thereby (preferentially) forces the contaminated exhaust gas to pass through the (mist?) eliminator for purification purposes (rather than letting the contaminated exhaust gas pass 
In contrast, the inventors of this U. S. patent serial number 16-612,254 have discovered a method for minimizing the “back flow” of what appears to be spent scrubbing solution from a “noxious gas removal unit” back into the “exhaust gas treatment apparatus” on board a sea-faring vessel that is evidently subject to pitching and yawning by providing both of a “level measuring unit” and also a “flow rate regulator” to adjust the rate of discharge of the scrubbing solution out of the “noxious gas removal unit” (please see at least paragraph numbers 48, 49 and 129 in the Applicants’ specification as well as the limitations described in at least all of the Applicants’ independent claims).  Evidently and presumably, on board sea-faring vessels that are subject to pitching and yawning, it was problematic that spent scrubbing solution present in a downstream container/apparatus (i. e. the Applicants’ claimed “noxious gas removal unit”) had the unwanted tendency of “back-flowing” back into the upstream “exhaust gas treatment apparatus” (please note paragraph number 129 in the Applicants’ specification, specifically).  The instant Inventors provided a solution to this problem by providing a “level measuring unit” and also a “flow rate regulator” for this (downstream) “noxious gas removal unit”, which evidently minimizes the tendency of the scrubbing solution to “back flow” back into the upstream exhaust gas purification apparatus.  This KR 2009 0 003 314 is not at all concerned w/ either the prior art problem addressed by the instant Inventors (of how to minimize “back flow” of scrubbing liquor back into a gas purification device), nor does KR 2009 0 003 314 teach or suggest the Applicants’ claimed technique of solving this problem by providing a “level measuring unit” and also a “flow rate regulator” associated w/ what appears to be a downstream “noxious gas removal unit” that is connected to the exhaust gas purification apparatus (as embraced in the scope of at least all of the Applicants’ independent claims).  Hence, the U. S. examiner will not offer any rejections against any of 
One of more relevant references discovered by the U. S. examiner from his search is U. S. Pat. 6,200,179 B1.  U. S. Pat. 6,200,179 B1 is relevant in as much as it describes a provision of a “pipe” associated w/ a container that receives wet exhaust from a diesel engine, wherein this “pipe” controls the water level in this container.  However, this U. S. Pat. 6,200,179 B1 is not concerned w/ the Applicants’ claimed technique for minimizing the “back flow” of what appears to be spent scrubbing solution from a “noxious gas removal unit” back into the “exhaust gas treatment apparatus” on board a sea-faring vessel that is evidently subject to pitching and yawning by providing both of a “level measuring unit” and also a “flow rate regulator” to adjust the rate of discharge of the scrubbing solution out of the “noxious gas removal unit” (please see at least paragraph numbers 48, 49 and 129 in the Applicants’ specification as well as the limitations described in at least all of the Applicants’ independent claims).   Hence, no rejections against any of the Applicants’ claims will be offered based on the teachings provided in this U. S. Pat. 6,200,179 B1 (or any of the other references of record).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

References Made of Record
The following additional references from the U. S. examiner’s search are also made of record:
US 2016/0317968 A1; US 2015/0292379 A1 and also U. S. Pat. 10,898,866 B2.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Tcv
/TIMOTHY C VANOY/Primary Examiner, Art Unit 1736